DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Terminal Disclaimer
Applicants amendments filed October 20, 2022 amending claim 8 is acknowledged.  Claims 1, 4-6, 8, 11-12, 15-24 and 28-35 are pending.   Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 27, 2018.  Accordingly, claims 1, 4-6, 8, 11-12, 15-24, 28 and 31-35 are under examination.

The terminal disclaimer filed on October 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 15/478,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The previous provisional rejection of claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 for nonstatutory double patenting has been withdrawn (see office action mailed April 21, 2022, pages 10-11).

Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 11, 12, 15-24, 28, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 2016/0324938, effectively filed February 2, 2013) and Citorik (Citorik et al., Nature Biotechnology (2014), 32(11): 1141-1145, cited in IDS filed January 14, 2018), in view of Hansen (Hansen et al., Curr. Treat. Options Gastroentrol. (2015) 13(1): 1-18; published March 1, 2015), Takaishi (Takaishi et al., International Journal of Medical Microbiology (2008), 298: 463-472), Rashid (Rashid et al. International Journal of Rheumatology (2013) Article ID 610393: pages 1-9), Vaisman (Vaisman et al., Can J Infect Dis Med Microbiol (2013), 24(4): e117-e121) and Manson (Manson et al., Chapter 2: The Commensal Microbiology of the Gastrointestinal Tract, GI Microbiota and the Regulation of the Immune System (2008) ISBN: 978-0-387-09549-3).  This is a sustained rejection.

Bikard discloses methods for the selective reduction/killing of unwanted bacteria in a mixed bacterial population utilizing a CRISPR/Cas system (Abstract). 
Regarding claims 1, 4-5, 11, 15, 24 and 32, Bikard teaches methods for selectively reducing the amount unwanted bacteria (antibiotic resistant, virulent, etc.) in a mixed bacterial population by targeting bacteria with a CRISPR/Cas system (Abstract; [0004]-[0007], [0016]-[0019], [0031]-[0033], and [0046]-[0047], [0055]).  Bikard specifically teaches that “the targeting RNA is specific for a DNA sequence present in a virulent and/or antibiotic resistant bacteria, but the DNA sequence is not present in non-virulent and non-antibiotic resistant bacteria in the bacterial population.” ([0005]).  Bikard teaches the bacterial population can comprise different species, including those of the human microbiome ([0036]).  Bikard teaches the method includes (a) contacting the mixed bacterial population with a nucleic acid specific for producing a crRNA that is self-specific (i.e., an HM-crRNA) and (b) producing the self-targeting crRNA (Figs 1-2).  Bikard teaches (i) the self-targeting crRNA functions with a Cas nuclease and (ii) the self-targeting crRNA guides the Cas nuclease to the target DNA and cleaves (i.e., modifies) the target sequence (Fig 1A).  Bikard teaches the cell harboring the crRNA/Cas complex (i.e., the host cell) is killed (Fig 1A, C-D).  Bikard teaches the method can be used for “therapy for a subject for any one or combination of conditions associated with an infection by any one or combination of Streptococcus, Staphylococcus, Clostridium, Bacillus, Salmonella, Helicobacter pylori, Neisseria gonorrhoeae, Neisseria meningitidis, or Escherichia coli.” ([0047]).  Bikard also teaches an example of specific elimination of antibiotic-resistant S. aureus in a mouse skin colonization model (i.e., a mixed microbial population) (Fig 3, [0010], [0055]).  Finally, Bikard notes that “the built-in multiplex feature of CRISPR-Cas systems could be exploited to target several different species at the same time and/or several sequences of the same bacterium to prevent the rise of resistant mutants” and that the “unique features create opportunities for the application of this technology in many medical, environmental and industrial settings.” ([0055]).
Regarding claims 16 and 21-23, Bikard teaches Cas nucleases of Type II Cas and is either encoded by an engineered nucleic acid or to be found endogenously in the host cell ([0016]-[0019], [0031]-[0036], [0041], [0054]). 
Regarding claims 17 and 18, Bikard teaches guide RNAs comprising a tracrRNA and a crRNA ([0008], [0041], [0043], and [0050]) 
Regarding claims 19 and 20, Bikard teaches the utilization of plasmid, phage, or phagemid in the production of disclosed nucleic acids ([0046] and [0048]).
Regarding claim 28, Bikard teaches administering the compositions to a human patient ([0047]). 
Citorik teaches using CRISPR/Cas system to treat an E. coli infection in G. mellonella larvae, which is an infection model that is often predictive for higher-order mammals (page 1144, ¶2; Figure 3b).  
Regarding claims 1, 4, 17, 19-22, 24 and 32, Citorik teaches delivering an engineered nucleic acid encoding Cas9, tracrRNA and crRNAs to specifically eliminate enterohemorrhagic E. coli from intestinal (i.e., gut) microbial populations (Figures 1a and 3b).  Citorik also teaches “In addition to implementing targeted antimicrobial therapies, [RNA-guided nucleases] can be used to modulate the composition of complex bacterial populations” (page 1144, ¶3).  Citorik teaches that Cas9/tracrRNA/crRNA specifically targets bacteria harboring the target nucleic acid (Fig 1b).

While Bikard and Citorik teach methods for the selective reduction/killing of unwanted bacteria in a mixed bacterial strain population utilizing a CRISPR/Cas system, Bikard and Citorik do not specifically teach the selective reduction/killing of bacteria to treat inflammatory bowel disease (IBD), whereby Bacteroides thetaiotamicron or Bacteroides fragilis are not targeted, which alters the ratio of B. thetaiotamicron or B. fragilis to the host cells.   

Takaishi teaches the role of intestinal microflora constitution in the pathogenesis of inflammatory bowel disease (IBD) (Abstract).
Regarding claims 1, 6, 31, and 35, Takaishi teaches low levels of B. fragilis and B. thetaiotaomicron are linked to the inflammatory bowel diseases Crohn’s disease and Ulcerative colitis (Abstract; page 464, ¶2; page 466).  Specifically, Takaishi teaches that relative amounts of B. fragilis and B. thetaiotaomicron to other microflora in the gut as measured in feces from healthy compared to IBD (Tables 3-5).  Takaishi also teaches that balancing of intestinal microflora can serve to prevent and treat IBD (¶ bridging pages 470 and 471).

Hansen teaches the microbial basis of inflammatory bowel disease (IBD) (Abstract).
Regarding claims 1 and 12, Hansen teaches IBDs are associated with altered gut microbial function (¶ bridging pages 4 and 5).  Hansen teaches various gut bacteria (e.g., Clostridium difficile) and the roles that they play in IBD (page 4, ¶2 through page 5, ¶2; page 5, last ¶ through page 7, ¶1). Hansen teaches alternative strategies to antibiotic treatment for IBD, such as personalized microbial-based therapies in order to reduce/eliminate a person's pro-inflammatory bacterial species while simultaneously increasing the number or function of decreased anti-inflammatory species (e.g., Bacteroides) (page 10, ¶2-3).

Rashid teaches the role of Klebsiella in an inflammatory bowel disease, Crohn's disease (Abstract).  
Regarding claims 1, 33, and 34, Rashid teaches the Klebsiella microbe plays a key role in initiating and perpetuating Crohn's disease (Abstract; page 1, ¶2; page 3, ¶6 through page 4, ¶7; Figure 1).  Rashid teaches the targeted reduction/killing of Klebsiella could alleviate and halt the Crohn's disease process (Id.).

Vaisman teaches the prevalence of antibiotic-resistant organisms in patients with IBD (Abstract).
Regarding claims 1, 11 and 15, Vaisman teaches that the rate of infection with vancomycin-resistant enterococcus (VRE) is higher in patients with IBD than in non-IBD patients (Tables 2 and 4).  Vaisman also teaches “Hospitalized IBD patients were also found to have increased risk of VRE and MRSA infection compared with nonIBD controls” (page e118, ¶2).

Manson teaches the composition of normal bacterial flora of humans (Figure 1; Table 2; pages 18-22). 
Regarding claim 1, Manson describes the normal bacterial flora of the gastrointestinal tract and provides a relative distribution/ratio of bacterial that is present therein, including B. thetaiotamicron and B. fragilis (Figure 1; Table 2; page 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the methods for the selective reduction/killing of unwanted bacteria in a mixed bacterial population utilizing a CRISPR/Cas system, as disclosed in Bikard and Citorik, to selectively reduce/kill unwanted bacteria.  It also would have been obvious to do so to treat inflammatory bowel disease (IBD) by re-balancing the ratio of B. thetaiotamicron or B. fragilis as taught by Takaishi in the bacterial flora of the gastrointestinal tract formed from the combination of Hansen, Takaishi, Rashid and Vaisman with Manson serving as a reference point of the relative distribution/ratio of bacterial species present in normal gastrointestinal tract of humans.  Both Bikard and Citorik provide one in the art some teaching, suggestion, or motivation to apply the disclosed CRISPR/Cas system to reduce any unwanted bacteria or change the composition of bacteria in a mixed bacteria population such as that found in the human microbiome.  It is acknowledged that neither Hansen, Takaishi, Rashid, Vaisman nor Manson specifically teaches the utilizing of a CRISPR/Cas system to target bacterial species, however, these prior art references when taken together suggest the targeting of bacterial species to re-balance the relative distribution/ratio of bacteria species altering the presence of these species in the gastrointestinal tract of an individual afflicted with inflammatory bowel disease (IBD) to a state that is considered relatively normal (see Manson).  Further, Bikard, Hansen, Takaishi, Rashid, Vaisman and Manson are directed to the human microbiome or models of mammalian intestinal virulence, thus, are drawn to the same purpose and/or outcome.  Takaishi indicates that the numbers of B. thetaiotamicron and B. fragilis are decreased in IBD, while Hansen, Rashid and Vaisman teach the increase in pathogenic bacteria like C. difficile, vancomycin-resistant Enterococcus and Klebsiella are increased.  By selectively eliminating the pathogenic bacteria taught in Hansen, Rashid and Vaisman, the relative ratio of B. thetaiotamicron and B. fragilis would concomitantly increase.  One skilled in the art would have a reasonable expectation of success that the method of Bikard could selectively eliminate pathogenic species while not reducing B. thetaiotamicron and B. fragilis bacteria because both Bikard and Citorik teach that using CRISPR/Cas is highly selective (e.g., distinguishing between strains) and can eliminate bacteria in a complex microbial community like mouse skin (see Bikard) or G. mellonella larvae guts (see Citorik).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 2016/0324938, effectively filed February 2, 2013), Citorik (Citorik et al., Nature Biotechnology (2014), 32(11): 1141-1145, cited in IDS filed January 14, 2018), Hansen (Hansen et al., Curr. Treat. Options Gastroentrol. (2015) 13(1): 1-18; published March 1, 2015), Takaishi (Takaishi et al., International Journal of Medical Microbiology (2008), 298: 463-472), Rashid (Rashid et al. International Journal of Rheumatology (2013) Article ID 610393: pages 1-9), Vaisman (Vaisman et al., Can J Infect Dis Med Microbiol (2013), 24(4): e117-e121) and Manson (Manson et al., Chapter 2: The Commensal Microbiology of the Gastrointestinal Tract, GI Microbiota and the Regulation of the Immune System (2008) ISBN: 978-0-387-09549-3) as applied to claims 1, 4-6, 11, 12, 15-24, 28, and 31-35 above, further in view of Cash (Cash et al., Science (2006), 313: 1126-1130).  This is a new rejection necessitated by amendment.

The teachings of Bikard, Citorik, Hansen, Takaishi, Rashid, Vaisman and Manson are recited and applied above as for claims 1, 4-6, 11, 12, 15-24, 28, and 31-35.

Bikard, Citorik, Hansen, Takaishi, Rashid, Vaisman and Manson do not teach the method also comprising stimulation of Paneth cells.

Cash teaches that Paneth cells are key effectors of gut microbial defense in the small intestine (page 1126, ¶3).  Cash teaches the expression of RegIII in Paneth cells increased upon exposure to normal gut bacterial populations (page 1126, ¶4; Figure 1A-B).  Cash teaches treatment with RegIII reduces the viability of Enterococcus faecalis (page 1128, ¶1).  Cash also teaches RegIII does not kill B. thetaiotamicron (page 1128, ¶2).  Cash also teaches inoculation of the mice gut specifically with B. thetaiotamicron increased expression of RegIII (page 1129, ¶2).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the methods of Bikard and Citorik to stimulate Paneth cells in the gut to produce RegIII.  It would have amounted to a simple combination of an obvious method of increasing the ratio of B. thetaiotamicron in the gut and the known effect of increasing the B. thetaiotamicron populations in the gut.  The obviousness of using host-modifying CRIPSR technology to alter gut populations to increase the relative proportion of B. thetaiotamicron is recited above in paragraph 15.  The skilled artisan would have a reasonable expectation that Paneth cells would increase production of RegIII once the fraction of B. thetaiotamicron because Cash teaches B. thetaiotamicron induces Paneth cells to produce RegIII.  One would have been motivated to increase the ratio of B. thetaiotamicron thereby inducing RegIII production because Cash teaches RegIII is an antimicrobial that can kill enteropathic bacteria like Enterococcus faecalis.


Response to Arguments
Applicants argue that Bikard and Citorik do not provide data from a working example of selective killing or inhibiting the growth of a bacterial species within a mixed species population without altering the growth of non-targeted bacteria (see Remarks, pages 7 through page 8 ¶1).  Applicants also argue that Bikard does not teach targeting a host species selected from those recited in claim 1 (Remarks, page 7, ¶2).  These arguments have been fully considered but is not persuasive.  First, Bikard teaches selectively killing a Streptococcus aureus strain in a mouse skin colonization model (Fig 3; [0055]).  Streptococcus is one of the bacterial genera recited in claim 1.  Applicants point out that in Bikard’s mouse skin colonization model the mouse skin was treated with 70% ethanol, and infers that this sterilizes the mouse skin before colonization with the test strains (Remarks, page 7, ¶3).  However, Bikard teaches that the depilatory cream “was wiped away with 70% ethanol pads” ([0064]).  Applicant provide no evidence for the arguments about the alleged sterilizing power of Bikard’s brief contact with 70% ethanol. The skilled artisan’s knowledge would actually directly contradicts Applicant’s statements; 70% ethanol requires 10 minutes of contact time to sterilize a surface (Stanford EH&S, https://ehs.stanford.edu/manual/biosafety-manual/decontamination [retrieved November 29, 2022]).  Additionally, the mouse skin was then stripped with “autoclave tape”, not “autoclaved tape” ([0064]).  Nowhere does Bikard suggest that the skin colonization model was performed under sterile conditions or that the mouse skin was sterilized prior to inoculation.  Therefore, Bikard’s mouse skin colonization model represents a population of mixed species comprising the inoculated S. aureus strains and whatever resident microbial species were present.  Applicant’s suggestion to the contrary is contradicted by Figure 5 in Grice et al., Genome Research (2008), 18: 1043-1050, which gives an inventory of mouse skin microbiota.
Second, Bikard expressly teaches that the host-modifying CRISPR methods can be used to target a specific species, while sparing others, within a complex population such as the human microbiome ([0016], [0036]).  Applicants cite to Figure 3 in Citorik as evidence that Citorik does not teach determining whether other bacteria were targeted.  However, Citorik demonstrates that the CRISPR targets are specific.  Within the same Figure 3, Citorik shows that treatment with an NMD-1 guide RNA, which does not target EHEC, does not kill the EHEC species resulting in larva death.  Thus, Citorik teaches the selectivity of the CRISPR/Cas system.  Citorik also expressly teaches that the CRISPR technology can be used to modulate the composition of complex bacterial populations.  The suggestions by Bikard and Citorik would motivate the skilled artisan to use host-modifying CRISPRs to target specific bacterial strains in a complex population like the human gut microbiome.  Because the selectivity of CRISPR targeting was well-established in the art by May 2015, as demonstrated by both Bikard and Citorik, the skilled artisan would have a high expectation of success of selectively removing a bacterial species from a mixed population.  Bikard’s and Citorik’s teachings of “selectively killing” a bacterial strain or species would concomitantly result in an increased proportion of non-targeted bacterial species within the population.
If Applicant believes that the disclosures of Bikard and Citorik are not enabling for the claimed method because of a lack of data demonstrating selective targeting in a mixed species population comprising Bacteriodes, Applicant should point out how the present specification is enabling for the claimed method.  Applicants do not provide a working example of targeting and killing a bacterial host cell in a mixed population containing B. thetaiotamicron or B. fragilis thereby increasing the relative proportions of B. thetaiotamicron or B. fragilis within the population.    

Applicants argue that Takaishi, Hansen, Rashid, Vaisman and Manson do not teach or suggest selectively targeting host cells using their endogenous CRISPR/Cas system while sparing B. thetaiotamicron or B. fragilis (Remarks, page 8, ¶2-3).  This argument has been fully considered but is not persuasive because Applicants are attacking references individually where the rejections are based on combinations of references.  One cannot show nonobviousness by attacking the references individually.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Takaishi, Hansen, Rashid, Vaisman and Manson are relied upon for their teachings of known gut bacterial populations in normal and IBD patients.  In fact, Takaishi, Hansen and Rashid explicitly suggest that modifying the species present in the gut, including reducing species such as Klebsiella and increasing Bacteroides species could treat inflammatory disease.   Because Bikard and Citorik demonstrate methods to selectively kill unwanted bacterial strains in a mixed population and suggest using the methods in a complex population like the human microbiome, the skilled artisan would be motivated to apply the methods to the gut microbiome to treat IBD by increasing Bacteroides species.


Conclusion
No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant's amendment to claim 8 necessitated the new ground(s) of rejection presented in this Office action.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600